Exhibit 10.6

 
SUBLEASE AGREEMENT
between


 CLS LABS COLORADO, INC., a Florida corporation,


(“Landlord”)




and




PICTURE ROCK HOLDINGS, LLC, a Colorado limited liability company,


(“Tenant”)








1955 SOUTH QUINCE STREET
DENVER, CO 80231
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SUBLEASE AGREEMENT




           THIS SUBLEASE AGREEMENT (the "Lease") is effective as of the 1st day
of April, 2015, by and between CLS LABS COLORADO, INC., a Florida corporation
("Landlord") and PICTURE ROCK HOLDINGS, LLC, a Colorado limited liability
company (“Tenant”).


RECITALS


A. CASIMIR-QUINCE, LLC, a Colorado limited liability company (“Prime Landlord”)
and Landlord (“Prime Tenant”), entered into that certain Lease Agreement dated
April 1, 2015 (the “Quince Lease”) concerning the office and warehouse space
(the “Prime Premises”) within the office building (the “Building”) located at
1955 South Quince Street, Denver, CO 80231, with said Prime Premises more
particularly described in the Quince Lease attached hereto and made a part
hereof as Exhibit “A”; and
 
B. Landlord and Tenant now desire to enter into this Lease to sublet the Prime
Premises (the “Premises”).
 
NOW, THEREFORE, Landlord, in consideration of the rents to be paid and the
covenants and agreements to be performed by Tenant as hereinafter set forth,
hereby subleases and demises to Tenant and Tenant hereby subleases from Landlord
the Premises upon the conditions and agreements hereinafter set forth as
follows:
 
1. Demise.
 
(a) Tenant does hereby take and hire the Premises from Landlord on and subject
to each of the terms, covenants and conditions hereof, but always subject and
subordinate in all respects to the terms and conditions of the Quince
Lease.  Unless expressly stated otherwise, the defined terms used herein will
have the same meanings given them in the Quince Lease.  In the event of any
conflict or inconsistency between the terms and provisions of the Quince Lease
and the terms and conditions of this Lease, the terms and provisions of this
Lease shall govern as between Landlord and Tenant.


(b) Subject to the provisions hereof, the Quince Lease is incorporated in this
Lease by reference as fully as if the terms and provisions of the Quince Lease
were set forth in full in this Lease.  Tenant hereby accepts the foregoing and,
except as otherwise provided herein, during the term of this Lease, Tenant
agrees to assume and be bound by all of the responsibilities, obligations,
rights, privileges and duties of Landlord under the Quince Lease with respect to
the Premises; provided, however, that Tenant shall not have any right to assign,
sublet, or renew this Lease.  Tenant’s liability policy must name the Prime
Landlord and the Landlord as additional insured.
 
(c) Notwithstanding anything to the contrary herein contained, Landlord shall
not be obligated to perform any of the covenants or obligations of the Prime
Landlord under the Quince Lease.  All insurance, indemnification, repair,
utilities, services, maintenance and restoration and other covenants and
obligations, if any, of the Prime Landlord under the Quince Lease will continue
to be provided by the Prime Landlord and will not be performed or provided by
Landlord, and Tenant will not, under any circumstances, seek nor require
Landlord to perform any of such services, nor will Tenant make any claim upon
Landlord for any damage which may arise by reason of the Prime Landlord's
default under the Quince Lease or Landlord’s default under the Sublease.
 
 
1

--------------------------------------------------------------------------------

 
 
(d) During the term of this Lease, Tenant covenants and agrees not to violate
any of the terms of the Quince Lease or the Sublease or cause Landlord to do
so.  Tenant covenants and agrees to indemnify, protect, defend and hold Landlord
harmless from and against any and all claims, demands, losses, liabilities and
penalties (including, without limitation, reasonable attorneys' fees at all
trial and appellate levels) arising as a result of Tenant's breach of any of the
terms of the Quince Lease or the Sublease.  This indemnification will survive
the expiration or sooner termination of this Lease.
 
2. Representations of Landlord.   Landlord hereby represents and warrants as
follows:
 
(a) Attached hereto as Exhibit "A" is a true and correct copy of the Quince
Lease.  Tenant acknowledges it has reviewed and accepted the Quince Lease.
 
(b) As of the date hereof, the Quince Lease is in full force and effect.
 
(c) Landlord has not assigned any of its rights or interests in and to the
Premises.
 
(d) Landlord has lawful leasehold title to the leasehold estate and, subject to
the terms and provisions of this Lease and the Quince Lease, Tenant may lawfully
occupy and enjoy the Premises during the term of this Lease.
 
3. Term.  The term of this Lease (the "Term") shall be for a period of 72 months
(6 years) commencing on March 1, 2015 (the “Commencement Date”) and ending on
March 31, 2021 (the “Termination Date”).  Notwithstanding the foregoing, the
Term of this Lease shall automatically expire on the Termination Date of the
Quince Lease.
 
4. Rent.
 
(a)           Tenant shall pay to Landlord as rent hereunder for the Premises
monthly payments equal to the payments of Rent and Additional Rent due under the
Quince Lease (“Rent”), prorated for any partial month.  Rent will be due and
payable in advance and without demand, offset or deduction commencing on the
Commencement Date and on the first day of each calendar month thereafter during
the Term, plus applicable State of Colorado sales tax due thereon.
 
(b)           Tenant will send all payments due hereunder to Landlord to the
notice address contained in this Lease or to such other person, entity or
address as Landlord may hereafter designate from time to time in writing.
 
(c)           In the event any rental or other payment due Landlord hereunder
shall not have been paid within five (5) days after the due date, Tenant will
pay a late charge equal to the greater of (a) $250.00, or (b) the highest
maximum legal interest rate per annum permitted from time to time under
applicable Colorado State Law, of the then delinquent amount.  Tenant will pay a
$75.00 handling fee to Landlord for each returned bank check.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Other Costs.  The Rent payable under this Lease includes all Additional Rents
that would otherwise be payable pursuant to the Quince Lease and the utilities
serving the Premises.  Rent does not include postage, photocopy or other office
services provided by Landlord, which services Landlord may elect to provide at
Tenant’s request at the rates determined by Landlord and agreed upon by Tenant.
 
6. Event of Default.  Events of default and remedies under this Lease shall be
as set forth in the Quince Lease except that references therein to Landlord and
Tenant shall refer to the respective parties hereto and the premises shall
relate only to the Premises.
 
7. Use of Demised Premises.  Tenant will use the Premises for the purposes set
forth in the Quince Lease and for no other use or purpose.  In no event may the
Premises be used for any of the uses prohibited in the Quince Lease.
 
8. Acceptance of Premises.  Tenant accepts possession of the Premises in its “as
is” condition and acknowledges that Landlord has not made any representations or
warranties with respect to the condition of the Premises or the appropriateness
of Tenant's intended use of the Premises except as specifically set forth
herein.  The taking of possession of the Premises by Tenant shall be conclusive
evidence that the Premises were in good and satisfactory condition at the time
such possession was taken.
 
9. Tenant Cooperation. The terms and provisions of this Agreement are subject to
the Prime Landlord consenting to the terms hereof and executing the Consent
attached hereto.  Tenant acknowledges that the prior written consent of Prime
Landlord is a condition precedent to the effectiveness of this Lease.  Tenant
agrees to provide such financial and other information which Prime Landlord
and/or Prime Tenant may request in connection with the granting of the Consent.
 
10. Notices.  All notices provided for herein must be in writing and given by
(i) United States Certified Mail, Return Receipt Requested, (ii) recognized
national overnight courier service such as Federal Express, DHL, or Airborne or
(iii) hand delivery, to the following addresses:
 
If to Landlord:                       CLS Labs Colorado, Inc.
11767 S. Dixie Highway, #115
Miami, Florida 33156


If to Tenant:                          Picture Rock Holdings, LLC
1435 Yarmouth St., #106
Boulder, Colorado 80304


or to such other address or addresses as a party may designate by written notice
to the other party.  All notices provided for herein will be deemed to have been
delivered or received as of the date said notice was signed for or refused to
have been signed for by the party to whom such notice was sent.
 
 
3

--------------------------------------------------------------------------------

 


11. Subordination. Tenant acknowledges and agrees that notwithstanding any
provision to the contrary contained in the Quince Lease, this Lease is
automatically subject and subordinate to any and all mortgages now or hereafter
placed on the property of which the Premises are a part, and to any and all
advances made thereunder and to the interest thereon, and all renewals,
modifications, replacements and extensions thereof, without the need for any
further instrument.
 
12. Brokers.  Landlord and Tenant each warrant to the other that no real estate
broker or agent has been used or consulted in connection with the sublease of
the Premises.  Each covenants and agrees to defend, indemnify and save the other
harmless from and against any actions, damages, real estate commissions, fees,
costs and/or expenses (including reasonable attorneys' fees), resulting or
arising from any commissions, fees, costs and/or expenses due to any real estate
brokers or agents, other than as identified herein, because of the sublease of
the Premises and the execution and delivery of this Lease, or due to the acts of
the indemnifying party.
 
13. Miscellaneous.
 
(a) Radon.  Pursuant to the provisions of the Florida Statutes § 404.056(5),
Tenant is hereby advised and notified that radon is a naturally occurring
radioactive gas that, when it has accumulated in buildings in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from the county public health unit.
 
(b) Entire Agreement. This Lease contains the entire agreement of Landlord and
Tenant, and no representations, warranties, inducements, promises or agreements,
oral or written, between the parties not embodied herein shall be of any force
or effect.  No provision of this Lease may be waived or amended except by a
writing signed by the party against whom enforcement of such waiver or amendment
is sought.
 
(c) Waiver of Subrogation.  Tenant hereby waives any and all rights of recovery
against Landlord based upon the negligence of Landlord or its agents or
employees for real or personal property loss or damage occurring to the
Premises, or to the Building or to any personal property located therein from
perils which are insured against in standard fire and extended coverage,
vandalism and malicious mischief and sprinkler leakage insurance contracts
(commonly referred to as “All Risk”), whether or not such insurance is actually
carried.  If Tenant’s insurance policies do not permit this waiver of
subrogation, then Tenant will obtain such a waiver from its insurer at its sole
expense.
 
(d) Waiver.  No waiver by Landlord or Tenant of any breach or default of any
term, agreement, covenant or condition of this Lease shall be deemed to be a
waiver of any other term, agreement, covenant or condition hereof or of any
subsequent breach by Landlord or Tenant of the same or any other term,
agreement, covenant or condition.  Landlord’s consent to or approval of any act
by Tenant requiring Landlord’s consent or approval shall not be deemed to render
unnecessary the obtaining of Landlord’s consent to or approval of any subsequent
act of Tenant, whether or not similar to the act so consented to or
approved.  No act or thing done by Landlord or Landlord’s agents during the Term
of this Lease shall be deemed an acceptance of a surrender of the Premises, and
no agreement to accept such a surrender shall be valid unless in writing and
signed by Landlord.  The subsequent acceptance of rent shall not be deemed a
waiver of any preceding breach by Tenant of any agreement, covenant or
obligation of Tenant or any other term or condition of this Lease.  No delay in
billing or any failure to bill Tenant for any rent, nor any inaccurate billing
of rent shall constitute a waiver by Landlord of its right to collect and to
enforce Tenant’s obligation to pay the full amount of rent due and payable under
this Lease, as the same may be adjusted or increased from time to time.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of an
amount less than is due hereunder shall be deemed to be other than payment
towards or on account of the earliest portion of the amount then due by Tenant
nor shall any endorsement or statement on any check or payment (or in any letter
accompanying any check or payment) be deemed an accord and satisfaction (or
payment in full), and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such amount or pursue
any other remedy provided herein.
 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.
 

 
LANDLORD:
WITNESSES:
CLS LABS COLORADO, INC., a Florida corporation
 
____________________________________
Print Name: ___________________________
By: /s/ Jeffrey I. Binder                                                
          
Print Name: Jeffrey I. Binder                                                  
Title: Chairman, President and Chief Executive Officer     
____________________________________
Print Name: ___________________________
   
TENANT:
 
PICTURE ROCK HOLDINGS, a Colorado limited liability company
____________________________________
Print Name: ___________________________
 
____________________________________
Print Name: ___________________________
 
By: /s/ Greg
Friedman                                                             
Print Name: Greg Friedman                                                    
Its: Member and CFO                                                             
       

 


 
5

--------------------------------------------------------------------------------

 


EXHIBIT "A"


QUINCE LEASE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 